DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Correia (US 5,865,812 A) in view of Parihar (US 2012/0020569 A1) and Duke (US 2009/0281478 A1).
Claim 1. Correia discloses an access apparatus, comprising: an access housing (housing 22); an access member (cannula 24) extending from the access housing, the access housing and the access member defining a central longitudinal axis and having a longitudinal opening (“fluid passageway” – see col. 3, ll. 8-13) for passage of a surgical object; a fluid connector (body portion 36 and inlet port 38) mounted to the access housing, the fluid connector including a valve chamber segment (body portion 36) and a coupler segment (inlet port 38), the fluid connector defining a fluid passage (defined by flow arrow F1) extending at least through the valve chamber segment and the coupler segment, the valve chamber segment defining a chamber exit port (desufflation port 40) in fluid communication with the fluid passage, the coupler segment configured for coupling to an insufflation fluid source; and a control valve (flow control selector 44 and handle 46) including a valve stem (flow control selector 44) at least partially positioned within the valve chamber segment, the valve stem including a valve channel (channel defined by wall portion 44c) extending through the valve stem and a valve intake port (channel defined by wall portion 44b) in fluid communication with the valve channel, the control valve selectively rotatable about an axis of rotation to position the control valve between a desufflation operative state (see Fig. 6; see also col. 4, ll. 37-48), an insufflation operative state (see Fig. 4; see also col. 4, ll. 17-26), and a closed operative state (see Fig. 5; see also col. 4, ll. 26-36) (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 2. Correia discloses wherein the valve channel of the control valve is linear and is arranged about a valve channel axis (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 3. Correia discloses wherein the valve intake port is configured to intersect the valve channel and is arranged about a valve intake port axis (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 4. Correia discloses wherein the valve stem includes a closed side (see side adjacent handle 46) opposing the valve intake port along the valve intake port axis (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 5. Correia discloses wherein the closed side of the valve stem is positioned radially outward of the chamber exit port of the fluid connector when in the desufflation operative state (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 6. Correia discloses wherein the closed side of the valve stem is configured to close the chamber exit port of the valve chamber segment of the fluid connector when in the insufflation operative state (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42). 
Claim 7. Correia discloses wherein the closed side of the valve stem is positioned radially inward of the chamber exit port when in the closed operative state (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 8. Correia discloses wherein the control valve includes a valve lever (handle 46) connected to the valve stem, the valve lever configured for manual manipulation and selectively movable to move the control valve (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 9. Correia discloses wherein the fluid connector and the access housing are monolithically formed (see col. 3, ll. 8-13) (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 10. Correia discloses a closure element (duck bill valve 50) mounted to the access housing, the closure element configured to open upon introduction of the surgical object therethrough and close in the absence of the surgical object (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 11. Correia discloses wherein the fluid passage of the fluid connector is in fluid communication with the longitudinal opening of the access housing and the access member distal of the closure element (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 12. Correia discloses an access apparatus, comprising: an access housing (housing 22); an access member (cannula 24) extending from the access housing, the access housing and the access member defining a central longitudinal axis and having a longitudinal opening (“fluid passageway” – see col. 3, ll. 8-13) for passage of a surgical object; a fluid connector (body portion 36 and inlet port 38) mounted to the access housing and being configured for coupling to an insufflation fluid source, the fluid connector defining a fluid passage (defined by flow arrow F1) extending therethrough, the fluid connector defining an exit port (desufflation port 40) in a side wall portion thereof in fluid communication with the fluid passage; and a control valve (flow control selector 44 and handle 46) at least partially positioned within the fluid connector, the control valve defining a valve channel (channel defined by wall portion 44c) therethrough and a valve intake port (channel defined by wall portion 44b) in fluid communication with the valve channel, the control valve selectively positionable between a first position corresponding to a desufflation operative state (see Fig. 6; see also col. 4, ll. 37-48), a second position corresponding to an insufflation operative state (see Fig. 4; see also col. 4, ll. 17-26), and a third position corresponding to a closed operative state (see Fig. 5; see also col. 4, ll. 26-36), the control valve configured to rotate about an axis of rotation between the first, second, and third positions (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 13. Correia discloses wherein the fluid connector and the access housing are monolithically formed (see col. 3, ll. 8-13) (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 14. Correia discloses wherein the valve channel of the control valve is linear and is arranged about a valve channel axis (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 15. Correia discloses wherein the valve intake port is configured to intersect the valve channel and is arranged about a valve intake port axis (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 16. Correia discloses an access apparatus, comprising: an access housing (housing 22); an access member (cannula 24) extending from the access housing, the access housing and the access member defining a central longitudinal axis and having a longitudinal opening (“fluid passageway” – see col. 3, ll. 8-13) for passage of a surgical object; a fluid connector (body portion 36 and inlet port 38) mounted to the access housing and being configured for coupling to an insufflation fluid source; and a control valve (flow control selector 44 and handle 46) selectively positionable between a first position corresponding to a desufflation operative state (see Fig. 6; see also col. 4, ll. 37-48), a second position corresponding to an insufflation operative state (see Fig. 4; see also col. 4, ll. 17-26), and a third position corresponding to a closed operative state (see Fig. 5; see also col. 4, ll. 26-36), the control valve configured to rotate about an axis of rotation between the first, second, and third position (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 17. Correia discloses wherein the fluid connector defines a fluid passage (defined by flow arrow F1) extending therethrough (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 18. Correia discloses wherein the fluid connector defines an exit port (desufflation port 40) in a side wall portion thereof in fluid communication with the fluid passage (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 19. Correia discloses wherein the control valve is at least partially positioned within the fluid connector (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Claim 20. Correia discloses wherein the control valve defines a valve channel (channel defined by wall portion 44c) therethrough that is in fluid communication with a valve intake port (channel defined by wall portion 44b) (Figs. 1-6; col. 2, l. 60 through col. 5, l. 42).
Correia fails to disclose that the axis of rotation is parallel to the central longitudinal axis of the access member (claims 1, 12, and 16).
	Duke teaches an access apparatus comprising: an access housing (housing 6); an access member (cannula 8) extending from the access housing; a fluid connector (see Fig. 2 inset) mounted to the access housing; and a control valve (see Fig. 2 inset) partially positioned within the fluid connector, wherein the control valve is rotatable around an axis of rotation parallel to a central longitudinal axis of the access member to change the position of the control valve (Fig. 2).  Note that the control valve must be rotatable about an axis of rotation parallel to a central longitudinal axis of the access member in order to align the passage within the valve (see “passage” in Fig. 2 inset) with the fluid passage extending through the fluid connector (see “fluid passage” in Fig. 2 inset) and the exit port (see “exit port” in Fig. 2 inset).
[AltContent: textbox (Control Valve)][AltContent: textbox (Fluid Connector)][AltContent: textbox (Fluid Passage)][AltContent: textbox (Passage)][AltContent: textbox (Exit Port)]










Parihar teaches an access apparatus comprising: an access housing (housing 40); an access member (cannula 41) extending from the access housing; a fluid connector (see Fig. 2 inset) mounted to the access housing; and a control valve handle (see Fig. 2 inset) positioned such that it is rotatable about an axis of rotation parallel to a central longitudinal axis of the access member (Fig. 2).

    PNG
    media_image3.png
    473
    223
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (Fluid Connector)][AltContent: connector][AltContent: textbox (Handle)]













It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid connector and control valve of Correia such that they are configured wherein the control valve rotates about an axis of rotation parallel to the central longitudinal axis of the access member (claims 1, 12, and 16), as taught by Duke and Parihar, as opposed to perpendicular to the central longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019 (CCPA 1950).  Note that such is also an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553 (CCPA 1975).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,675,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.  The difference between claims 1-20 of the application and claims 1-11 of the patent is that the patent claims include more elements and are thus more specific.  Thus, the invention of the patent is in effect a species of the generic invention of the application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 1-20 are anticipated by claims 1-11 of the patent, they are not patentably distinct from the patent claims.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that modification of Correia to change the axis of rotation of the control valve would result in a change in the fundamental operating principle of the device of Correia because doing so would require a substantial modification of the control valve assembly, would change flow patterns, and would result in a bulkier/wider device (see pg. 7).  The Examiner disagrees.  Such a modification would not be a substantial modification, but merely a reorientation of the components.  As such, doing so would not change flow patterns as alleged by Applicant.  Nor would it result in a bulkier/wider device.  In fact, comparing Fig. 2 of Correia to Fig. 2 of Duke and Fig. 2 of Parihar shows that the modified device would likely be less bulky and narrower due to the relocation of the handle (compare the position of handle 46 of Correia to the handle of Parihar as shown in Fig. 2 inset above).
Applicant also argues that the Office has not shown that a parallel orientation would have been move effective than the perpendicular orientation of Correia (see pg. 7).  As such, Applicant also argues that such a modification would amount to extra work and expense for no apparent reason and would not confer any desirable property on the final product (see pg. 8).  The Examiner disagrees.  It is not necessary for the modification to result in a more effective device as alleged by Applicant.  The device of Correia as modified by Duke and Parihar would be just as effective as that of Correia.  Furthermore, the Examiner is taking the position that such a rearrangement of parts would not amount to extra work or expense as evidenced by the numerous devices configured similar to Duke and Parihar.  Furthermore, as noted above, the modified device would likely be less bulky and narrower due to the relocation of the handle, and therefore would be desirable.
Applicant further argues that In re Japikse applies to a mere relocation of parts, not a complete reconfiguration of parts using the Applicant’s disclosure as a roadmap (see pg. 8).  The Examiner disagrees.  Applicant appears to be arguing the use of improper hindsight.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, as noted above, there are numerous devices configured similar to Duke and Parihar and thus rearranging the parts of Correia such that the valve assembly is configured similar to that taught by Duke and Parihar does not constitute hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773